Citation Nr: 1707935	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  15-36 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Washington, D.C.


THE ISSUES

1.  Entitlement to an annual clothing allowance for the year 2015 due to use of a back brace.

2.  Entitlement to an annual clothing allowance for the year 2015 due to use of a topical medication.

3.  Entitlement to benefits under the Home Improvement and Structural Alterations (HISA) program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a storm door.

4.  Entitlement to benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a fence surrounding home.

5.  Entitlement to benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a humidifier and clean air system.

6.  Entitlement to reimbursement for the purchase of a Tempur Pedic mattress set.  

7.  Entitlement to payment or reimbursement of private medical expenses for dental care from November 3, 2005, through January 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, from January 1981 to April 1992, and from May 1994 to September 1994.  The Veteran was awarded the South West Asia Service Medal with Bronze Star (3) and Kuwait Liberation Medal - Saudi Arabia, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2015 and September 2015 decisions by the Department of Veterans Affairs (VA) Medical Center in Washington, D.C.

In November 2016, the Veteran testified at a hearing held at the Board before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the record.

At the November 2016 Board hearing, the Veteran's representative attempted to raise the issue of entitlement to benefits under the HISA program for the installation of a power generator.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a humidifier and clean air system, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The back brace provided to the Veteran in the year 2015 for his service-connected degenerative joint disease of the lumbar spine tends to wear and tear clothing.

2. The topical medication provided to the Veteran in the year 2015 for his service-connected degenerative joint disease of the bilateral knees and lumbar spine tends to cause irreparable damage to his outer garments.

3.  The installation of a storm door is a medically necessary improvement needed for treatment of the Veteran's service-connected allergic rhinitis.

4.  At his November 2016 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of the issue of entitlement to benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a fence surrounding home

5.  A Tempur Pedic mattress set has been medically indicated for the Veteran's service-connected degenerative joint disease of the lumbar spine.

6.  The Veteran obtained private dental treatment from November 3, 2005, through January 24, 2006.

7.  The private dental treatment obtained was not related in any manner to his service-connected disabilities.

8.  The private dental treatment obtained by the Veteran from November 3, 2005, through January 24, 2006, did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health.

9.  From January 2006 through November 2005, the Veteran was not shown to have a total disability, permanent in nature, resulting from a service-connected disability; and the Veteran was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.

10.  The Veteran filed his claim seeking reimbursement for private dental treatment on December 5, 2012.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a clothing allowance for the year 2015 due to use of a back brace have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).

2.  The criteria for entitlement to a clothing allowance for the year 2015 due to use of a topical medication have been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).

3.  The criteria for benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a storm door, have been met.  38 U.S.C.A. § 1717 (West 2014); VHA Handbook 1173.14 (2016).

4.  The criteria for withdrawal of an appeal of the issue of entitlement to benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a fence surrounding home, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for reimbursement for a Tempur Pedic mattress set, pursuant to 38 U.S.C.A. § 1717, have been met.  38 U.S.C.A. § 1717 (West 2014); VHA Handbook 1173.08, ¶ 4 (2016).

6.  The criteria for payment or reimbursement of private medical expenses for dental care from November 3, 2005, through January 24, 2006, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.54, 17.120, 17.126, 17.1000-17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in September 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's September 2015 letter also met the notice requirements for the adjudication of claims seeking reimbursement of unauthorized medical expenses.  38 C.F.R. § 17.120-32.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service and post-service treatment records.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

A.  Clothing Allowance for Back Brace and Topical medication

The Veteran contends that the back brace prescribed by VA for his service-connected degenerative joint disease of the lumbar spine in 2015 tends to wear and tear his clothing.  He further claims that the topical medication prescribed by VA for his service-connected degenerative joint disease of the bilateral knees and lumbar spine in 2015 tends to cause irreparable damage to his outer garments.

In pertinent part, 38 C.F.R. § 3.810(a) authorizes a clothing allowance if an examination or hospital report establishes, or the Under Secretary for Health or a designee certifies, that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 C.F.R. § 3.810(a)(1).  The Board notes that this regulation does not require that the brace have exposed metal or even exposed plastic inserts; it simply indicates that it must tend to wear and tear clothing.  Id. 

38 C.F.R. § 3.810(a) also authorizes a clothing allowance where the Veteran uses medication prescribed by a physician for a service-connected disability that causes irreparable damage to his outer garments.

Based upon a longitudinal review of the record, the Board finds that a clothing allowance is warranted for the year 2015 based upon both the Veteran's use of a back brace and his use of a topical medication.  VA treatment records confirm that the Veteran has been prescribed a custom back brace for his service-connected degenerative joint disease of the lumbar spine; and that he has been prescribed a topical medication, specifically Capsaicin, for his service-connected degenerative joint disease of the bilateral knees and lumbar spine.

As the Veteran wears the brace and uses the topical medication, he is competent to testify whether each results in wear and tear and irreparable damage to his clothing, and his affirmative statements constitutes persuasive evidence in favor of his claims.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board notes that the VAMC's finding in the October 2015 statement of the case - that lumbosacral orthoses in general usually provide adequate coverage of their rigid panels and have few if any moving parts - does not pertain to the Veteran's specific custom back brace, and there is no indication that any qualified medical professional has made a specific assessment of whether the Veteran's use of the back brace and topical medication actually results in wear and tear or irreparable damage to his clothing.  Thus, weighing this non-specific VAMC finding against the Veteran's specific, competent lay assertions, the evidence is at least in equipoise concerning whether the back brace causes wear and tear and whether his topical medication results in irreparable damage to his clothing.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for the award of a clothing allowance for the year 2015 for the Veteran's back brace and for his topical medication have been met.  38 C.F.R. §§ 3.102, 3.810(a)(1).

B.  HISA Program - Installation of a Storm Door

The Veteran seeks a HISA grant pursuant to 38 U.S.C. § 1717 for the installation of a storm door.

38 U.S.C.A. § 1710 authorizes VA to furnish medical services which VA determines to be needed to any veteran for a service-connected disability and to any veteran with a service-connected disability rated 50 percent or more.  38 U.S.C.A. § 1710(a). 

Home health services determined by VA to be necessary for effective and economical treatment of a disability may be furnished to any veteran to include home improvements and structural alterations as are necessary to assure the continuation of treatment or to provide access to the home or to essential lavatory and sanitary facilities.  38 U.S.C.A. § 1717(a)(2). 

Veterans Health Administration (VHA) Handbook 1173.14 outlines the procedures governing the administration of the HISA program.  HISA grants provide for medically necessary improvements and/or structural changes to the veteran's residence for the following purposes: (1) allowing entrance to, or exit from, the veteran's residence; (2) use of essential lavatory and sanitary facilities; (3) allowing accessibility to kitchen or bathroom sinks or counters; (4) improving entrance paths or driveways in immediate area of the home to facilitate access to the home by the veteran; and (5) improving plumbing or electrical systems made necessary due to installation of dialysis equipment in the home. VHA Handbook 1173.14, ¶ 3. 

Based on a longitudinal review of the evidence of record, the Board finds that the evidence shows that installation of a storm door is medically necessary and appropriate for the effective and economical treatment of the Veteran.  Id.

Initially, the Board notes that the Veteran meets the basic eligibility criteria for benefits under 38 U.S.C.A. § 1717(a).  His combined disability evaluation is 90 percent, and he has been awarded a total disability rating based upon individual unemployability due to service-connected disabilities.

An April 2009 treatment summary letter from VA physician, N.B., M.D., noted that the Veteran should avoid dusty conditions that would aggravate his service-connected allergic rhinitis and sinusitis.  A July 2014 VA treatment report, signed by VA physician, L.C., M.D., noted that the Veteran's screen door could be approved if needed to keep allergens off.  At his November 2016 Board hearing, the Veteran testified that he was informed by his VA physician that putting on a storm door would help alleviate a lot of pollen which was aggravating his service-connected allergic rhinitis.
  
In light of the above, as well as essentially no evidence to the contrary, the Board finds that the installation of a storm door is a medically necessary improvement needed for treatment of the Veteran's service-connected allergic rhinitis.  38 U.S.C.A. § 1717 (West 2014); VHA Handbook 1173.14 (2016).  Accordingly, the criteria for benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a storm door, have been met. 38 U.S.C.A. § 1717 (West 2014); VHA Handbook 1173.14 (2016).
 
C.  HISA Program - Installation of a Fence Surrounding Home

With respect to the issue of entitlement to benefits under the HISA program for the installation of a fence surrounding home, the Veteran requested at his November 2016 hearing that the Board dismiss this issue.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).

D.  Reimbursement for a Tempur Pedic Mattress Set

The Veteran is seeking entitlement to reimbursement for the purchase of a Tempur Pedic mattress set.  

Based upon a longitudinal review of the record, the Board finds that a Tempur Pedic mattress set has been medically indicated for the Veteran's service-connected degenerative joint disease of the lumbar spine.  Specifically, a February 2015 VA treatment report noted the Veteran's diagnosis of a disorder of the lumbar spine.  It also noted the VA physician's opinion that there was medical justification for the Veteran's purchase of a Tempur Pedic mattress which supports his lumbar spine.  There is no conflicting evidence of record on this point.  Thus, the Veteran's claim for reimbursement is warranted, and the claim is granted.  See VHA Handbook, 1173.08, ¶ 4, (2) (Any request for other than a standard issue hospital bed must be prescribed and justification provided to support the need).  

E.  Reimbursement of Private Medical Expenses for Dental Care

The Veteran contends that payment or reimbursement is warranted for private medical expenses for dental care from November 3, 2005, through January 24, 2006.  

i.  38 C.F.R. § 17.54 - Prior Authorization

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54. 

The Veteran has not alleged, and the evidence does not show, that he sought and received prior authorization from VA for the dental treatment he received, nor was an application for authorization made to VA within 72 hours of the services rendered.  Similes v. Brown, 6 Vet. App. 555, 556 (1994) (noting that the determination as to whether VA gave prior authorization for non-VA medical care received at a private facility is factual, rather than medical, in nature).  In the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 17.53, and 17.54.

ii.  Reimbursement Claim - Without Prior Authorization

Initially, the Board finds that the Veteran's claim for payment or reimbursement of private medical expenses for dental care from November 3, 2005, through January 24, 2006, is untimely.  Specifically, the Veteran filed this claim in December 2012, more than four years after the dental service at issue was rendered, and more than two years after he was granted a total disability evaluation based upon individual unemployability by a May 2010 rating decision.  Thus, his claim must be denied as a matter of law.  See 38 C.F.R. § 17.126 (two year limit for filing a claim for reimbursement).


a.  38 U.S.C.A. § 1728

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three of these requirements must be met before payment may be authorized.  Zimick v. West, 11 Vet App. 45, 49 (1998).

At the time the Veteran sought the treatment at issue, service connection had been established for sinusitis, evaluated as 10 percent disabling; residuals of left foot fracture, evaluated as 10 percent disabling; degenerative joint disease of the lumbar spine, evaluated as 10 percent disabling; chronic conjunctivitis, evaluated as 10 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as noncompensable; and pseudo folliculitis barbae, evaluated as noncompensable.  His combined disability evaluation during this treatment was 60 percent.

There is no evidence of record indicating that the Veteran's dental treatment was due to or aggravated by any of his service-connected disabilities.  At the time of this treatment, the Veteran was not shown or alleged to have a total disability, permanent in nature, resulting from a service-connected disability; and the Veteran was not shown or alleged to have been participating in a rehabilitation program.  Accordingly, the criteria for payment under 38 U.S.C.A. § 1728 are not met, and reimbursement for medical expenses under 38 U.S.C.A. § 1728; 38 C.F.R. 17.120, must be denied.

b.  38 U.S.C.A. § 1725

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized pursuant to 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002. 

After reviewing the Veteran's claims file, the Board finds that the private dental services were not performed in a hospital emergency department or a similar facility held out as providing emergency care to the public.  Moreover, the treatment sought did not involve circumstances in which a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  To this point, the Board notes that the treatment at issue was provided in accordance with a treatment plan over numerous visits over a period of three months.

In making this determination, the Board considered, but did not find persuasive, the Veteran's contentions that this dental treatment was sought in an emergency.  As noted above, this treatment was provided in accordance with a treatment plan over a course of multiple visits.  Under these circumstances, a prudent layperson would not have found the additional time needed to seek treatment at the VA facility that night or the following day hazardous to life or health.  

Accordingly, the criteria for payment or reimbursement for payment or reimbursement for private medical expenses for dental care from November 3, 2005, through January 24, 2006, have not been met.  As the law requires that all of the conditions of 38 C.F.R. § 17.1002 be satisfied in order for payment or reimbursement of unauthorized medical expenses, such payment is not warranted in this case.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1002. 

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.  The Board is also without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990). 


ORDER

Entitlement to an annual clothing allowance for the year 2015 due to use of a back brace is granted.

Entitlement to an annual clothing allowance for the year 2015 due to use of a topical medication is granted.

Benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically the installation of a storm door, are granted.

The appeal of the issue of entitlement to benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically the installation of a fence surrounding home, is dismissed.

Payment or reimbursement for a Tempur Pedic mattress set is granted.

Payment or reimbursement of private medical expenses for dental care from November 3, 2005, through January 24, 2006, is denied.


REMAND

The Veteran is seeking entitlement to benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a humidifier and clean air system.

In January 2015, the AOJ issued a decision which denied the Veteran's claim for benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a humidifier and clean air system.  In March 2015, the Veteran filed a notice of disagreement with this decision.  Although the AOJ issued a statement of the case (SOC) in July 2015, it did not address this issue.  As the AOJ has not yet provided the Veteran with an SOC on this issue, it must be remanded for the AOJ to issue an SOC.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is remanded for the following actions:

The Veteran and his representative must be provided a statement of the case on the issue of entitlement to benefits under the HISA program, pursuant to 38 U.S.C.A. § 1717, specifically for the installation of a humidifier and clean air system, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


